DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the Claims recite an optical path length difference of the display panel is greater than or equal to 300 mm and less than or equal to 550 mm.  Applicant defines the optical path length difference as Δnd (paragraph [0068] of Applicant’s specification).  In a liquid crystal display such as is claimed, the optical path length difference would generally be expected to be within the full wavelength range of visible light, centered for example around 550 nm (or a 1/2 or 1/4 wavelength thereof).  The claimed optical path length difference of 300–500 mm appears orders of magnitude larger.  Based on Applicant’s example of a box thickness (d) of 2.5µm to 10µm, Δn would need to be ~100,000 to achieve the claimed optical path difference Δnd of 300–500 mm.  For purposes of examination, the optical path difference Δnd will be considered in nanometers, rather than millimeters.  Note that this interpretation may not be explicitly supported in the specification.
In view of the above lack of clarity, appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9–12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/028117 to Park et al. in view of U.S. Patent Application Publication No. 2005/0151901 to Kikkawa et al.
	Regarding Claim 1, Park discloses a display panel (e.g., Figs. 1–3), wherein the display panel comprises: an array substrate 100 having a pixel electrode layer 191 disposed on a side of the array substrate, wherein the pixel electrode layer has a plurality of slits (e.g., Figs. 7, 8, 10, and/or 12); an opposite substrate 200 disposed opposite to the side of the array substrate on which the pixel electrode layer is disposed, and a common electrode layer 270 disposed on a side of the opposite substrate facing the array substrate; and a liquid crystal layer 3 disposed between the array substrate and the opposite substrate, wherein the liquid crystal layer comprises liquid crystals and a chiral agent (paragraph [0121]).
Park does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that the opposite substrate 200 is a color filter substrate, as suggested by Kikkawa, as a mere reversal or rearrangement of the color filter components of Park, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).
	Regarding Claim 4, the combination of Park and Kikkawa would have rendered obvious wherein a pitch of the liquid crystals is greater than or equal to 5 µm and less than or equal to 120 µm (paragraph [0129] of Park).
Regarding Claim 7, the combination of Park and Kikkawa would have rendered obvious wherein the array substrate further comprises a second alignment layer (e.g., paragraph [0081] of Park), and the second alignment layer is disposed on a side of the pixel electrode layer facing the color filter substrate (paragraph [0081] of Park).
Regarding Claim 9, the combination of Park and Kikkawa would have rendered obvious wherein the liquid crystals are negative liquid crystals (paragraphs [0089] and [0092] of Park).
Regarding Claim 10, the combination of Park and Kikkawa would have rendered obvious (citing to Park) wherein the pixel electrode layer comprises a plurality of pixel electrodes 191 (of the pixel array forming the display), the pixel electrodes comprise a plurality of display domain regions Da–Dd (Fig. 4), and each of the display domain regions comprises the plurality of slits 91 (Fig. 10), and extending directions of the slits in two adjacent display domain regions are set at an angle (Fig. 10, paragraph [0127]).

	Regarding Claim 11, Park discloses a method of fabricating a display panel (e.g., Figs. 1–3), wherein the method comprises: providing an array substrate 100, wherein a pixel electrode layer 191 is disposed on a side of the array substrate, and the pixel electrode layer has a plurality of slits (e.g., Figs. 7, 8, 10, and/or 12); providing an opposite substrate 200, wherein a common electrode layer 270 is disposed on a side of the opposite substrate facing the array substrate; stacking the array substrate and the opposite substrate to form a liquid crystal box (e.g., Fig. 3); and injecting liquid crystals 3 containing a chiral agent (paragraph [0121]) into the liquid crystal box to form the display panel.
Park does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Park such that the opposite substrate 200 is a color filter substrate, as suggested by Kikkawa, as a mere reversal or rearrangement of the color filter components of Park, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).

	Regarding Claim 12, Park discloses a display device (e.g., Figs. 1–3), wherein the display device comprises a display panel (e.g., Figs. 1–3), and the display panel comprises: an array substrate 100 having a pixel electrode layer 191 disposed on a side of the array substrate, wherein the pixel electrode layer has a plurality of slits (Figs. 7, 8, 10 and/or 12); an opposite substrate 200 disposed opposite to the side of the array substrate on which the pixel electrode layer is disposed, and a common electrode layer 270 disposed on a side of the opposite substrate facing the array substrate; and a liquid crystal layer 3 disposed between the array substrate and the opposite substrate, wherein the liquid crystal layer comprises liquid crystals and a chiral agent (paragraph [0121]).
Park does not explicitly disclose that the opposite substrate is a color filter substrate.
Kikkawa discloses a liquid crystal display, and teaches generally that a color filter layer may be provided on either the array or opposite substrate (where the substrate with the color filter layer would be considered the color filter substrate), when designing the display as a color display (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park such that the opposite substrate 200 is a color filter substrate, as suggested by Kikkawa, as a mere reversal or rearrangement of the color filter components of Park, where Kikkawa teaches two viable configurations, both achieving a color display, such that one of ordinary skill in the art would expect the color filter to operate similarly in either configuration (e.g., MPEP 2144.04(VI)); also as an obvious configuration to try, where Kikkawa teaches two predictable configurations for the color filter layer (e.g., MPEP § 2143); and where Kikkawa teaches a suitable configuration of the color filter for its intended purpose of achieving a color display (e.g., MPEP § 2144.07).
Regarding Claim 15, the combination of Park and Kikkawa would have rendered obvious wherein a pitch of the liquid crystals is greater than or equal to 5 µm and less than or equal to 120 µm (paragraph [0129] of Park).
Regarding Claim 19, the combination of Park and Kikkawa would have rendered obvious wherein the liquid crystals are negative liquid crystals (paragraphs [0089] and [0092] of Park).
Regarding Claim 20, the combination of Park and Kikkawa would have rendered obvious (citing to Park) wherein the pixel electrode layer comprises a plurality of pixel electrodes 191 (of the pixel array forming the display), the pixel electrodes comprise a plurality of display domain regions Da–Dd (Fig. 4), and each of the display domain regions comprises the plurality of slits 91 (Fig. 10), and extending directions of the slits in two adjacent display domain regions are set at an angle (Fig. 10, paragraph [0127]).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kikkawa, in view of the examiner’s interpretation of the limitation under the §112(b) rejection above.
Regarding Claim 2 (and similarly Claim 13), the combination of Park and Kikkawa does not explicitly disclose wherein an optical path length difference of the display panel is greater than or equal to 300 mm and less than or equal to 550 mm.  However, as noted above, the optical path length difference most likely is within the wavelength range of visible light, centered around 550 nm, or a 1/2 or 1/4 wavelength thereof.  Park teaches an optical path length difference of 556 nm (Δn of 0.0921 and a cell gap of 6.04 µm, where Applicant defines the optical path length difference as Δnd, paragraph [0068] of Applicant’s specification), which is right at the high end of the range as the examiner is interpreting it in the claim to be 300–500nm (not mm) (see MPEP § 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are negligibly close, such as in this instance, absent any showing of unexpected results or criticality).  
	Regarding Claim 3 (and similarly Claim 14), the combination of Park and Kikkawa would have rendered obvious wherein a box thickness of the display panel is greater than or equal to 2.5µm and less than or equal to 10 µm (e.g., paragraph [0129] of Park, where “box thickness” appears to correspond to the more traditional term “cell gap”).

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kikkawa, in view of U.S. Patent Application Publication No. 2009/0079923 to Miyachi.
Regarding Claim 5 (and similarly Claim 16), the combination of Park and Kikkawa would have rendered obvious wherein a side of the common electrode layer facing the array substrate is further disposed with a first alignment layer (paragraph [0087] of Park).
However, the combination of Park and Kikkawa appears silent regarding the pretilt angle, and thus does not explicitly disclose a pretilt angle of the first alignment layer is greater than or equal to 0.1° and less than or equal to 5°.
Miyachi teaches balancing contrast ratio with pretilt angle and response speed in a liquid crystal display, suggesting an appropriate balance between about 0 and 5°, preferably with less than 1° difference between pretilts on respective opposing substrates (e.g., paragraphs [0011] and [0058]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park and Kikkawa such that a pretilt angle of the first alignment layer is greater than or equal to 0.1° and less than or equal to 5°, as suggested by Miyachi, in order to balance contrast ratio with pretilt angle and response speed.
 Regarding Claim 6 (and similarly Claim 17), the combination of Park, Kikkawa, and Miyachi would have rendered obvious wherein the first alignment layer is a photo alignment layer (e.g., paragraph [0089] of Park).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kikkawa, in view of U.S. Patent Application Publication No. 2002/0176041 to Hisamitsu et al.
Regarding Claim 8 (and similarly Claim 18), the combination of Park and Kikkawa appears silent regarding the specific content of the chiral agent, and thus does not explicitly disclose wherein a content of the chiral agent is greater than or equal to 0.005% and less than or equal to 30%.
Hisamitsu discloses a liquid crystal display, and teaches balancing sufficient memory property by using a chiral material in a range of 8–40% (paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Park and Kikkawa such that a content of the chiral agent is greater than or equal to 0.005% and less than or equal to 30%, as suggested by Hisamitsu, in order to balance sufficient memory property.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871